DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for liquid cooling system for computer in autonomous vehicle, does not disclose, teach or suggest, following subject matter in claims:  
an evaporative heat exchanger comprising a first inlet to the flow channel configured to receive a fluid from the flow channel and a first outlet to the flow channel configured to receive vapor generated based on the fluid, the evaporative heat exchanger being configured to collect heat from one or more components of a computer system of an autonomous vehicle and transfer the heat away from the one or more components via the vapor released from the first outlet to the flow channel;
a condensing heat exchanger configured to condense the vapor generated by the evaporative heat exchanger and remove latent heat associated with the vapor, the condensing heat exchanger comprising a second inlet to the flow channel configured to receive the vapor and a second outlet to the flow channel configured to discharge fluid generated by condensing the vapor, wherein the condensing heat exchanger is configured to transfer at least a portion of the latent heat to a cooling line of the autonomous vehicle; and
a pump connected to the flow channel,
 
Additional prior art Rice, disclose computing system for autonomous vehicle having liquid cooling system (fig. 2 item 200), uses cold plate (218) to cool computing system components (220A-220D) but does not disclose liquid cooling and pump in the liquid cooling loop of computer components (220A-220D). 
Previous prior arts, Chained, LEE and Aoki disclose related structural elements for liquid cooling system for computer in autonomous vehicle, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835